DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/22; 9/1/22; 10/3/22 was filed after the mailing date of the Final rejection on 6/1/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 10/3/22 has been accepted and entered.  Accordingly, claims 1, 10, and 16 have been amended.
Claims 1-20 are pending in this application. 

Response to Arguments
The applicant's arguments filed on 10/3/22 regarding claims 1, 10, and 16 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-16, and 20 of U.S. Patent No. 10,778,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of the reference patent recite similar limitations while the scope of the instant claims is broader.  The mapping of claim 1 of the instant application and claim 4 of the reference patent is provide as below.

Claim No.
Instant Application
Claim No.
Referenced Patent No. 10,778,403
1
A system comprising:
4
A system comprising:

a first communication device;

a stationary communications device;

a plurality of devices in communication with the first communications device;

a plurality of devices in communication with the stationary communications device;

and a second communication device in communication with the plurality of devices,

and a vehicle configured to move past the plurality of devices,



wherein the vehicle is configured to communicate with the stationary communications device via the plurality of devices,

wherein the second communication device is configured to transmit a first message to the first communication device via the plurality of devices via a first set of antennas on a carrier of a radio frequency bandwidth during a first time period and to receive a second message from the first communication device via at least two of the plurality of devices via a second set of antennas on the carrier of the radio frequency overlapping with transmission of the first message during the first time period,

wherein the vehicle is configured to transmit a first message to the stationary communications device via the plurality of devices via a first set of antennas on a carrier of a radio frequency bandwidth during a first time period and to receive a second message from the stationary communications device via at least two of the plurality of devices via a second set of antennas on the carrier of the radio frequency during the first time period,

wherein the second communication device is configured to contemporaneously receive respective codes generated using a particular data vector of the second message.

wherein the vehicle is configured to contemporaneously receive respective portions of the second message from the two or more of the plurality of devices via distributed space-time coding (DSTC),



wherein, in DSTC, each of the two or more of the plurality of devices is configured to transmit respective codes generated using a particular data vector,



wherein, to receive the second message, the vehicle is configured to generate an interference signal to filter the first message from signals received at the second set of antennas.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. Patent Application Publication No. 2007/0160014), Kenney et al. (U.S. Patent Application Publication No. 2017/0303285), and further in view of Nie et al. (U.S. Patent Application Publication No. 2011/0216662).

Regarding Claim 1, Larsson teaches A system (Larsson teaches a method and a system architecture for reducing the complexity if a two-hop wireless communication network utilizing cooperative relaying (par [0001])) comprising: a first communication device (Larsson teaches a base station (par [0054]; FIG. 2)); a plurality of devices in communication with the first communications device (Larsson teaches that plurality of relay stations that are mounted on masts and on buildings (par [0054]; FIG. 4); the relay stations can be users mobile terminals (par [0054]); base station, mobile station, and a plurality of relay station are engage in a communication session where the relay station forwards signals from the base station to at least one mobile station (par [0020])); and a second communication device in communication with the plurality of devices (Larsson teaches a mobile station selects a plurality of relay stations as candidates for communication to provided that a plurality of relays are within reach (par [0019]); the mobile station is communicating with a plurality of relays (FIG. 2)), wherein the second communication device is configured to transmit a first message to the first communication device via the plurality of devices via a first set of antennas on a carrier of a radio frequency bandwidth during a first time period (Larsson teaches the mobile station is in active communication with the bae station (par [0056]; FIGS. 1, 4); the mobile station is equipped with multiple antennas (par [0060]; FIG. 5); relay receives the signal transmitted by the source through a noisy channel, processes it and forwards it to the destination (par [0007]), thus indicating when the source is a terminal, then relay transmits to the base station; the communication is both ways, by teaching that relay-based communication is used to enhance communication direct base station to mobile station, and vice versa (par [0058]); transmitting device transmits to multiple relay devices (FIG. 1b)) and to receive a second message from the first communication device via at least two of the plurality of devices via a second set of antennas on the carrier of the radio frequency overlapping with transmission of the first message during the first time period (Larsson teaches that the base station transmitter sends a data stream and the relay stations forwards any received signals (par [0061]); receivers of mobile device receives signals over a multiple of different channels (par [0061]); both way communication is shown in FIG. 5 where the terminal receives and transmits at the same time period (FIG. 5); the time that such signaling occurs, i.e. when the mobile station is in active communication, is mapped as “first time period” as Larsson teaches that a moving mobile station is communicating via the relay stations at time T1 (par [0012]; FIG. 2); a base station with multiple antennas in downlink use MIMO based communication to the mobile stations (par [0110])[NOTE: In MIMO system, a device transmits and receives at the same time]).  
Although teaching that the mobile station communicates with the base station as noted above, Larsson does not explicitly teach and to receive a second message from the first communication device via at least two of the plurality of devices via a second set of antennas on the carrier of the radio frequency overlapping with transmission of the first message during the first time period.  However, Kenney et al. teaches such a limitation. 
	Kenney et al. is directed to full-duplex coordination system.  More specifically, Kenney et al. teaches the second communication device 103b transmits packet 606 to the first communication device a while simultaneously receiving a remaining portion of the first packet 602 (par [0105]; FIG. 6B).   Further, Kenney et al. teaches that the second communication device receives the packet 604 from the first communication device while simultaneously transmitting the packet 606 to the first communication device 103a using the wireless channel (par [0107]; FIG. 6C).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Larsson so that the second message from the first communication device is received via a second set of antennas on the carrier of the radio frequency overlapping with transmission of the first message, as taught by Kenney et al.  The modification would have allowed the system to achieve a higher throughput and faster communication speed (see Kenney et al., par [0023][0104]). 
However, the references do not explicitly teach wherein the second communication device is configured to contemporaneously receive respective codes generated using a particular data vector of the second message.  Nie et al. teaches such a limitation. 
Nie et al. is directed to coopmax: a cooperative mac with randomized distributed space time coding for an IEEE 802.16 network.  More specifically, Nie et al. teaches that each of the relay devices transmits, using randomized cooperation (in synchronization and in parallel with the other devices), to the destination device (par [0033][0043]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Larsson and Kenney et al. so that the vehicle is configured to contemporaneously receive respective codes generated using a particular data vector of the second message, as taught by Nie et al.  The modification would have allowed the system to achieve a high spatial multiplexing gain (see Nie et al., par [0033]). 

Regarding Claim 2, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The system of claim 1, and further, the references teach wherein the second communication device is configured to generate an interference signal to filter the first message from signals received at the second set of antennas to receive the second message (Larsson teaches that for a mobile station with multiple antennas, various forms of combining and decoding scheme such successive interference cancellation or parallel interferences cancellation is used (par [0114])).  

Regarding Claim 3, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The system of claim 1, and further, the references teach wherein the at least two of the plurality of devices are configured to generate the respective codes using distributed space-time coding (DSTC) (Nie et al. teaches that the SSs and RSs can be used as the intermediate stations to form a virtual MIMO system and that for a virtual MIMO system, STC is used in a distributed fashion, DSTC (par [0008]); R-DSTC encoded signals from all helpers are decoded by a STC receiver (par [0053]), indicating that the destination node receives DSTC encoded signals).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The system of claim 1, and further, the references teach wherein the first communication device is stationary (Larsson teaches that the fist communication is a base station (FIG. 2)).  

Regarding Claim 5, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The system of claim 1, and further, the references teach wherein the second communication device configured to physically move relative to the plurality of devices (Larsson teaches a mobile station selects a plurality of relay stations as candidates for communication to provided that a plurality of relays are within reach (par [0019]); the mobile station is moving and continuously updates soft associations with the plurality of relays (par [0053]; FIG. 2); Kenney et al. teaches that the second communication device is a vehicle (par [0022]; FIG. 6B), thus move relative to the relay stations).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 6, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The system of claim 1, and further, the references teach wherein the second communication device is configured to transmit the first message during a first portion of the first time period and to receive the second message during a second portion of the first time period (Kenney et al. teaches that the first communication device receives the packet 606 from the second communication device 103b while simultaneously continuing transmitting the remaining portion of the first packet 602 as well as the packet 604 using the same wireless channel (par [0105]; FIG. 6B), indicating that the first portion of the first packet 602 is transmitted not simultaneously, thus in a first portion of the time period).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 7, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The system of claim 1, and further, the references teach wherein the second communication device is configured to transmit a third message to at least one of the plurality of devices based on the second message (Larsson teaches that the base station receives feedback from the mobile stations (par [0028])).  

Regarding Claim 8, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The system of claim 1, and further, the references teach wherein the second communication device is configured to combine the respective codes received from the two or more of the plurality of devices to reconstruct the second message (Nie et al. teaches that each of the relay devices transmits, using randomized cooperation (in synchronization and in parallel with the other devices), to the destination device (par [0033]), indicating that the receiving device will combine the received random liner combination).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 10, Larsson teaches A communication device (Larsson teaches a mobile station 520 (FIG. 5)) comprising: a first set of antennas (Larsson teaches that the mobile station is equipped with multiple antennas (par [0060]; FIG. 5)); a second set of antennas (Larsson teaches that the mobile station is equipped with multiple antennas (par [0060]; FIG. 5)); a transceiver configured to transmit a first message on a carrier to a plurality of devices via the first set of antennas during a first time period (Larsson teaches the mobile station is in active communication with the bae station (par [0056]; FIG. 4); the mobile station is equipped with multiple antennas (par [0060]; FIG. 5); relay receives the signal transmitted by the source through a noisy channel, processes it and forwards it to the destination (par [0007]), thus indicating when the source is a terminal, then relay transmits to the base station; the time that such signaling occurs, i.e. when the mobile station is in active communication, is mapped as “first time period” as Larsson teaches that a moving mobile station is communicating via the relay stations at time T1 (par [0012]; FIG. 2)) and to overlapping with transmission of the first message, receive a second message on the carrier from at least one of the plurality of devices via the second set of antennas (Larsson teaches that the base station transmitter sends a data stream and the relay stations forwards any received signals (par [0061]); receivers of mobile device receive signals over a multiple of different channels (par [0061])). 
Although teaching that the mobile station communicates with the base station as noted above, Larsson does not explicitly teach and to overlapping with transmission of the first message, receive a second message on the carrier from at least one of the plurality of devices via the second set of antennas.  However, Kenney et al. teaches such a limitation. 
	Kenney et al. is directed to full-duplex coordination system.  More specifically, Kenney et al. teaches the second communication device 103b transmits packet 606 to the first communication device a while simultaneously receiving a remaining portion of the first packet 602 (par [0105]; FIG. 6B).   Further, Kenney et al. teaches that the second communication device receives the packet 604 from the first communication device while simultaneously transmitting the packet 606 to the first communication device 103a using the wireless channel (par [0107]; FIG. 6C).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Larsson so that the second message from the first communication device is received via a second set of antennas on the carrier of the radio frequency overlapping with transmission of the first message, as taught by Kenney et al.  The modification would have allowed the system to achieve a higher throughput and faster communication speed (see Kenney et al., par [0023][0104]). 
The references do not explicitly teach wherein the transceiver is configured to receive the second message from two or more of the plurality of devices based on respective codes derived from a data vector from each of the two or more of the plurality of devices.  Nie et al. teaches such a limitation. 
Nie et al. is directed to coopmax: a cooperative mac with randomized distributed space time coding for an IEEE 802.16 network.  More specifically, Nie et al. teaches that each of the relay devices transmits, using randomized cooperation (in synchronization and in parallel with the other devices), to the destination device (par [0033][0043]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Larsson and Kenney et al. so that the vehicle is configured to contemporaneously receive respective codes generated using a particular data vector of the second message, as taught by Nie et al.  The modification would have allowed the system to achieve a high spatial multiplexing gain (see Nie et al., par [0033]). 

Regarding Claim 12, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The communication device of claim 10, and further, the references teach wherein the transceiver is configured to transmit a third message to the plurality of devices via the first set of antennas in response to the second message (Larsson teaches that the base station receives feedback from the mobile stations (par [0028])).   

Regarding Claim 13, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The communication device of claim 10, and further, the references teach wherein the respective codes of second message received from the two or more of the plurality of devices are generated based on distributed space-time coding (Nie et al. teaches that the SSs and RSs can be used as the intermediate stations to form a virtual MIMO system and that for a virtual MIMO system, STC is used in a distributed fashion, DSTC (par [0008]); R-DSTC encoded signals from all helpers are decoded by a STC receiver (par [0053]), indicating that the destination node receives DSTC encoded signals).  The motivation to combine these references is the same as that of claim 10. 

Regarding Claim 14, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The communication device of claim 10, and further, the references teach wherein the transceiver is configured to contemporaneously receive the respective codes from each of the two or more of the plurality of devices (Nie et al. teaches that each of the relay devices transmits, using randomized cooperation (in synchronization and in parallel with the other devices), to the destination device (par [0033][0043])).  The motivation to combine these references is the same as that of claim 10. 
Regarding Claim 16, Larsson teaches A method (Larsson teaches an architecture for cooperative relaying network, and method of operating such network (par [0018])), comprising: transmitting, from a transceiver of a first communication device, a first message to a second communication device via the plurality of devices via a first set of antennas of the first communication device on a carrier during a first time period (Larsson teaches the mobile station is in active communication with the bae station (par [0056]; FIG. 4); the mobile station is equipped with multiple antennas (par [0060]; FIG. 5); relay receives the signal transmitted by the source through a noisy channel, processes it and forwards it to the destination (par [0007]), thus indicating when the source is a terminal, then the relay transmits to the base station; the time that such signaling occurs, i.e. when the mobile station is in active communication, is mapped as “first time period” as Larsson teaches that a moving mobile station is communicating via the relay stations at time T1 (par [0012]; FIG. 2)); and overlapping with transmission of the first message, receiving, at the transceiver, respective codes corresponding to a second message via respective signals transmitted from at least two of the plurality of devices (Larsson teaches that the base station transmitter sends a data stream and the relay stations forwards any received signals (par [0061]); receivers of mobile device receives signals over a multiple of different channels (par [0061]); both way communication is shown in FIG. 5 where the terminal receives and transmits at the same time period (FIG. 5); the time that such signaling occurs, i.e. when the mobile station is in active communication, is mapped as “first time period” as Larsson teaches that a moving mobile station is communicating via the relay stations at time T1 (par [0012]; FIG. 2); a base station with multiple antennas in downlink use MIMO based communication to the mobile stations (par [0110])[NOTE: In MIMO system, a device transmits and receives at the same time]). 
Although teaching that the mobile station communicates with the base station as noted above, Larsson does not explicitly teach and overlapping with transmission of the first message, receiving, at the transceiver, respective codes corresponding to a second message via respective signals transmitted from at least two of the plurality of devices.  However, Kenney et al. teaches such a limitation. 
	Kenney et al. is directed to full-duplex coordination system.  More specifically, Kenney et al. teaches the second communication device 103b transmits packet 606 to the first communication device a while simultaneously receiving a remaining portion of the first packet 602 (par [0105]; FIG. 6B).   Further, Kenney et al. teaches that the second communication device receives the packet 604 from the first communication device while simultaneously transmitting the packet 606 to the first communication device 103a using the wireless channel (par [0107]; FIG. 6C).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Larsson so that the second message from the first communication device is received via a second set of antennas on the carrier of the radio frequency overlapping with transmission of the first message, as taught by Kenney et al.  The modification would have allowed the system to achieve a higher throughput and faster communication speed (see Kenney et al., par [0023][0104]). 
The references do not explicitly teach and contemporaneously receiving, at the transceiver, respective codes corresponding to a second message via respective signals transmitted from at least two of the plurality of devices, wherein the respective codes are generated using a particular data vector.  Nie et al. teaches such limitations. 
Nie et al. is directed to coopmax: a cooperative mac with randomized distributed space time coding for an IEEE 802.16 network.  More specifically, Nie et al. teaches that each of the relay devices transmits, using randomized cooperation (in synchronization and in parallel with the other devices), to the destination device (par [0033].  Further, Nie et al. teaches that if the number of bits in the received information stream is B, then the number of bits in the output signal Z.Sub.i will be B/K (par [0043]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Larsson and Kenney et al. so that the vehicle is configured to contemporaneously receive respective codes generated using a particular data vector of the second message, as taught by Nie et al.  The modification would have allowed the system to achieve a high spatial multiplexing gain (see Nie et al., par [0033]). 

Regarding Claim 17, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The method of claim 16, and further, the references teach wherein the respective codes are generated based on distributed space-time coding (DSTC) (Nie et al. teaches that the SSs and RSs can be used as the intermediate stations to form a virtual MIMO system and that for a virtual MIMO system, STC is used in a distributed fashion, DSTC (par [0008]); R-DSTC encoded signals from all helpers are decoded by a STC receiver (par [0053]), indicating that the destination node receives DSTC encoded signals).  The motivation to combine these references is the same as that of claim 16. 
  
Regarding Claim 18, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The method of claim 16, and further, the references teach further comprising reconstructing a second message by decoding the respective codes (Nie et al. teaches that each of the relay devices transmits, using randomized cooperation (in synchronization and in parallel with the other devices), to the destination device (par [0033]), indicating that the receiving device will combine the received random liner combination).  The motivation to combine these references is the same as that of claim 16. 
 
Regarding Claim 20, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The method of claim 16, and further, the references teach further comprising transmitting the first message on a sidelink to the plurality of devices via the first set of antennas (Nie et al. teaches that the subscriber stations participate in the cooperation (par [0050]; FIG. 4), indicating that the link between the subscriber station and the end device is a sidelink).  The motivation to combine these references is the same as that of claim 16. 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. Patent Application Publication No. 2007/0160014), Kenney et al. (U.S. Patent Application Publication No. 2017/0303285), Nie et al. (U.S. Patent Application Publication No. 2011/0216662), and further in view of Panteleev et al. (U.S. Patent Application Publication No. 2018/0206176).

Regarding Claim 9, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The system of claim 1, and further, the references teach wherein the first message is an acknowledgement message or a negative acknowledgment message (Larsson teaches that the base station receives feedback from the mobile stations (par [0028])).   However, Panteleev et al. teaches the limitation more explicitly. 
	Panteleev et al. is directed to methods to enable high data rate relay operation using D2D air-interface.  More specifically, Panteleev et al. teaches that remote UE transmits sidelink HARQ ACK/NACK for the received data back to the first relay UE (par [0063]; FIG. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Larsson, Kenney et al., and Nie et al. so that the first message is an acknowledgement message or a negative acknowledgement message, as taught by Panteleev et al.  The modification would have allowed the system to implement relay communication between an eNB and a remote UE and to enhance LTE Rel 13 sidelink functionality to achieve higher data rate relaying under eNB control (see Panteleev et al., par [0043][0063]).  

Regarding Claim 15, Claim 15 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claims 9.   Therefore, claim 15 is also rejected for similar reasons set forth in claim 9.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. Patent Application Publication No. 2007/0160014), Kenney et al. (U.S. Patent Application Publication No. 2017/0303285), Nie et al. (U.S. Patent Application Publication No. 2011/0216662), and further in view of Choi et al. (U.S. Patent Application Publication No. 2014/0219139).

Regarding Claim 11, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The communication device of claim 10, and further, the references teach wherein the transceiver is further configured to generate a self-interference noise signal based on the first message and combine the self-interference noise signal with the respective codes received from the second set of antennas to reconstruct the second message (Larsson teaches that for a mobile station with multiple antennas, various forms of combining and decoding scheme such successive interference cancellation or parallel interferences cancellation is used (par [0114]); Nie et al. teaches respective codes (par [0043])).  Further, Choi et al. teaches such a limitation more explicitly. 
Choi et al. is directed to signal cancellations using feedforward and feedback paths.  More specifically, Choi et al. teaches a transmit front end that is adapted to process and generate transmit signal A (par [0028]), a signal splitter that splits the transmit signal and delivers a portion of this signal to self-interference cancellation circuit where the remaining portion of the transmit signal is delivered to transmit antenna (par [0028]), self-interference cancellation circuit generates a multitude of weighted and delayed samples of the transmit signal and combine these signals to generate signal that is representative of the self-interference signal (par [0028]), and a signal combiner that subtracts the signal it receives from the self-interference cancellation circuit from the signal it receives from antenna, thereby to deliver the resulting signal to receive front end (par [0028]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Larsson, Kenney et al., and Nie et al. so that the second message is reconstructed from the signals by combining the signals with a self-interference noise signal generated based on the first message, as taught by Choi et al.  The modification would have allowed the system to substantially degrade the self-interference component of the received signal and cancel the self-interference signal (see Choi et al., par [0028]). 

Regarding Claim 19, the combined teachings of Larsson, Kenney et al., and Nie et al. teach The method of claim 16, and further, the references teach further comprising combining the respective signals with a self-interference noise signal generated based on the first message to receive the respective codes (Larsson teaches that for a mobile station with multiple antennas, various forms of combining and decoding scheme such successive interference cancellation or parallel interferences cancellation is used (par [0114]); Nie et al. teaches respective codes (par [0043])).  Further, Choi et al. teaches such a limitation more explicitly. 
Choi et al. is directed to signal cancellations using feedforward and feedback paths.  More specifically, Choi et al. teaches a transmit front end that is adapted to process and generate transmit signal A (par [0028]), a signal splitter that splits the transmit signal and delivers a portion of this signal to self-interference cancellation circuit where the remaining portion of the transmit signal is delivered to transmit antenna (par [0028]), self-interference cancellation circuit generates a multitude of weighted and delayed samples of the transmit signal and combine these signals to generate signal that is representative of the self-interference signal (par [0028]), and a signal combiner that subtracts the signal it receives from the self-interference cancellation circuit from the signal it receives from antenna, thereby to deliver the resulting signal to receive front end (par [0028]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Larsson, Kenney et al., and Nie et al. so that the second message is reconstructed from the signals by combining the signals with a self-interference noise signal generated based on the first message, as taught by Choi et al.  The modification would have allowed the system to substantially degrade the self-interference component of the received signal and cancel the self-interference signal (see Choi et al., par [0028]).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414